Exhibit Certification of CEO and CFO Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of ACE Aviation Holdings Inc. (the "Registrant") on Form 40-F for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Robert A. Milton, as Chairman, President and Chief Executive Officer of the Registrant, and Brian Dunne, as Executive Vice-President and Chief Financial Officer of the Registrant, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Robert A. Milton By: Robert A. Milton Title: Chairman, President and Chief Executive Officer March 31, 2008 /s/ Brian Dunne By: Brian Dunne Title: Executive Vice-President and Chief Financial Officer March 31, 2008 This certification accompanies the Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Registrant for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
